DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Prior to this office action considers claims 1-20, in “Claims - 05/28/2020” pending for prosecution, wherein claims 1-4 are claiming the same invention as that of claim 9-12 of prior U.S. Patent No.  10707250 B2 that was a clear statutory type (35 U.S.C. 101) double patenting rejection, however could be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Adam Stephenson, Regn No. 58349, on 8/17/2021.
Claims Cancellation: This application is in condition for allowance except for the presence of claims {1-4} claiming the same invention as that of claim 9-12 of prior U.S. Patent No.  10707250 B2 and as such was a clear statutory type (35 U.S.C. 101) double patenting rejection. A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double 
In view of the above, this office action considers claims 5-20 presented for examination.
Reasons for Allowance
Claims 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 5 and 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: embedded image sensor packages, comprising:   inter alia, 
wherein an underfill material partially encapsulates the one or more bumps; wherein the image sensor chip, the first layer, and the transparent cover at least partially define a cavity that is hermetically sealed using the underfill material ”, as 
The most relevant prior art reference (US 20130285185 A1 to PARK; Tae Sang et al. in Figures 3 and paragraphs [0043-0049]; and US 20090256260 A1 to Nakamura; Hirofumi in Figure 1 and paragraphs [0125]-[0126]), substantially teaches the limitations of the claims 5 and 13, with the exception of the limitations described in the preceding paragraph. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 5 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 5 and 13 are deemed patentable over the prior art.
Claim 6-12 and 14-20 are allowed as those inherit the allowable subject matter from claims 5 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
August 17, 2021